Exhibit 10.1

AMENDMENT NO. 3 TO AGREEMENT AND PLAN OF MERGER
 
This Amendment No. 3 To Agreement And Plan Of Merger (this “Amendment”) is made
and entered into as of December 17, 2009, by and among Ligand Pharmaceuticals
Incorporated, a Delaware corporation (“Parent); Neon Signal, LLC, a Delaware
limited liability company and a wholly-owned Subsidiary of Parent (“Merger
Sub”); and Neurogen Corporation, a Delaware corporation (the “Company”).  This
Amendment is made with regard to the Agreement and Plan of Merger dated August
23, 2009, by and among Parent, Merger Sub and the Company (as previously
amended, the “Agreement”).
 
1.  The Agreement is hereby amended by changing the definition of “Determination
Date” in Article I of the Agreement to read in full as follows:
 
“Determination Date” shall mean December 15, 2009.
 
2.  The Agreement is hereby amended by changing Section 2.06(a)(iii) of the
Agreement to read in full as follows:


(iii)           except as provided in clauses (i) and (ii) above, each issued
and outstanding Company Share (other than Dissenting Shares) shall be converted,
subject to Section 2.09, into the right to receive (A) a portion of a validly
issued, fully paid and nonassessable share of common stock, par value $0.001 per
share, of Parent equal to the Exchange Ratio, including the associated rights
under the Parent Rights Agreement (the “Parent Common Stock”); provided, that
the maximum number of shares of Parent Common Stock that Parent shall be
required to issue pursuant to this Section 2.06(a)(iii) shall not exceed the
Maximum Amount, (B) in the event the Aplindore Program is sold by the Company
before the Effective Time, an amount in cash and/or a number of shares of
third-party stock, as the case may be, equal to the Aplindore Program
Consideration which has been received as of the Effective Time divided by the
total number of Outstanding Company Shares, (C) in the event the Real Estate is
sold by the Company before the Effective Time, an amount in cash equal to the
Real Estate Consideration which has been received as of the Effective Time
divided by the total number of Outstanding Company Shares, (D) one Aplindore CVR
(unless the Aplindore Program is sold by and all proceeds thereof are received
by the Company before the Effective Time, or the Aplindore Program is terminated
by the Company before the Effective Time), (E) one H3 CVR, (F) one Merck CVR,
(G) one Real Estate CVR (unless the Real Estate is sold by and all proceeds
thereof are received by the Company before the Effective Time), and (H)  an
amount in cash equal to $600,000 divided by the total number of Outstanding
Company Shares (collectively, the “Merger Consideration”);


3.  The Agreement is hereby amended by changing the first sentence of Section
2.08(a) of the Agreement to read in full as follows:
 
Before the Effective Time: (i) Parent shall select a bank or trust company
(reasonably acceptable to the Company) to act as exchange agent with respect to
the payment of the Merger Consideration (the “Exchange Agent”); and (ii) Parent
(or, as applicable, the Company) shall deposit with the Exchange Agent the
Section 2.06(a)(iii)(H) cash component of the Merger Consideration, certificates
representing the shares of Parent Common Stock, the Aplindore Program
Consideration (to the extent already received by the Company) in the event the
Aplindore Program is sold by the Company at or before the Effective Time, the
Real Estate Consideration (to the extent already received by the Company) in the
event the Real Estate is sold by the Company at or before the Effective Time,
sufficient to enable the Exchange Agent to make payments pursuant to Section
2.06 and Section 2.09 to the holders of Outstanding Company Shares.
 
4.  The Agreement is hereby amended by changing Section 7.01(b) of the Agreement
to read in full as follows:
 
(b)           by either Parent or the Company if the Company Stockholder
Approval shall not have been obtained by reason of the failure to obtain the
required vote at the Special Meeting or at any postponement or adjournment
thereof by December 31, 2009;
 
5.  The Agreement is hereby amended by changing Section 7.01(c) of the Agreement
to read in full as follows:
 
(c)           by Parent or the Company at any time after December 31, 2009 (the
“Outside Date”) if the Effective Time shall not have occurred on or before the
Outside Date (provided that the right to terminate this Agreement pursuant to
this Section 7.01(c) shall not be available to any party where the failure of
such party (or any Affiliate or Representative of such party) to fulfill any
obligation under this Agreement or any voting agreement has resulted in the
failure of the Effective Time to have occurred on or before the Outside Date;
 
6.  The Agreement is hereby amended by deleting Section 7.01(i) of the
Agreement.
 
7.  The Agreement is hereby amended by changing Section 7.03(b) of the Agreement
to read in full as follows:
 
(b)           If this Agreement is validly terminated by Parent pursuant to
Section 7.01(e), then, within two (2) Business Days after such termination, the
Company shall pay the Termination Fee to Parent.
 
8.  Except as expressly set forth herein, the Agreement remains unchanged and in
full force and effect.
 
9.  This Amendment may be executed in counterparts, each of which shall be
deemed to be an original, and all of which taken together shall be deemed to
constitute one and the same instrument. The parties agree that delivery of an
executed counterpart of a signature page of this Amendment electronically or by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Amendment No. 3 to be executed as of the date first written above.
 

  LIGAND PHARMACEUTICALS INCORPORATED          
 
By:
/s/ John L. Higgins       John L. Higgins       President and Chief   December
17, 2009      

 
 
                                

  NEON SIGNAL, LLC          
 
By:
/s/ John L. Higgins       John L. Higgins       President and Cheif Executive
Officer    December 17, 2009      

 
 
        

  Neon  Signal Corporation          
 
By:
/s/ Stephen R. Davis       Stephen R. Davis       President and Chief Executive
Officer    December 17, 2009      

 


 
 

--------------------------------------------------------------------------------

 
